In view of Applicants’ amendments/remarks received February 3, 2022, all the previous rejections and/or objections are hereby withdrawn.

The terminal disclaimer filed on February 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent 10563180 (‘180) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 53-56, 58-66, 82, 120-123 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Marsha Tsay/Primary Examiner, Art Unit 1656